Exhibit 3.1 STATE OF WYOMING Office of the Secretary of State I, MAX MAXFIELD, SECRETARY OF STATE of the STATE OF WYOMING, do hereby certify that the filing requirements for the issuance of this certificate have been fulfilled. CERTIFICATE OF INCORPORATION Health Advance Inc. Accordingly, the undersigned, by virtue of the authority vested in me by the law, hereby issues this Certificate. I have affixed hereto the Great Seal of the State of Wyoming and duly executed this official certificate at Cheyenne, Wyoming on this 14th day of April, 2010. By:Christina Straw Wyoming Secretary of State State Capitol Building, Room 110 200 West 24th Street Cheyenne, WY 82002-0020 Ph. 307.777.7311 Fax 307.777.5339 . Email: business@state.wy.us Max Maxfield, WY Secretary of State FILED: 04/14/2010 09:44 AM ID: 2010-000583118 Profit Corporation Articles of Incorporation 1.Corporation name Health Advance Inc. 2.Name and physical address of its registered agent: (The registered agent may be an individual resident in Wyoming, a domestic or foreign entity authorized to transact business in Wyoming, having a business office identical with such registered office. The registered agent must have a physical address in Wyoming. A Post Office Box or Drop Box is not acceptable. If the registered office includes a suite number, it must be included in the registered office address.) ISL, Inc. 2710 Thomes Ave, Suite 125, Cheyenne, WY, 82001 3.Mailing address of the corporation: 3651 Lindell Rd, Suite #D155, Las Vegas, NV, 89103 4.Principal office address: 3651 Lindell Rd, Suite #D155, Las Vegas, NV, 89103 5.Number and class of shares the corporation will have the authority to issue: 500,000,000 Common Shares Authorized 6.Incorporators (list names and addresses of each incorporator): Jordan Starkman 3651 Lindell Rd, Suite #D155, Las Vegas, NV, 89103 7. Execution (all incorporators must sign): Signature: /s/ jordan Starkman Date: 03/26/2010 (mm/dd/yyyy) Print Name: Jordan Starkman Signature: Date: (mm/dd/yyyy) Print Name: Signature: Date: (mm/dd/yyyy) Print Name: Contact Person: Jordan Starkman Daytime Phone Number: 1(416) 855-2124 Email: jordanstarkman@gmil.com Checklist þ Filing Fee: $100.00 Make check or money order payable to Wyoming Secretary of State. þ
